Exhibit 10.3

Freidli Corporate Finance Inc.
Freigutstrasse 5
8002 Zürich
Switzerland

October 30, 2006

Osiris Therapeutics, Inc.

2001 Aliceanna Street

Baltimore, Maryland  21231-3043

Re:          $20,000,000 Convertible Note Offering

This letter is written in connection with the proposal of Friedli Corporate
Finance, Inc., a Belize corporation (“FCF”), to undertake on behalf of Osiris
Therapeutics, Inc., a Delaware corporation (“Osiris”), an offering of up to
$20,000,000 in convertible promissory notes (the “Notes”) of Osiris (the
“Offering”).  The Notes are, subject to certain conditions, convertible into
shares of the Common Stock, par value $0.001 per share (the “Common Stock”), of
Osiris.  The purpose of this letter is to set forth certain of the
understandings between FCF and Osiris in connection with the Offering. 
Additional understandings with regard to the arrangement between Osiris and FCF
in respect of the Offering may be the subject of other and additional letters
and agreements by and between the parties.

Osiris and FCF each understand that the Offering is to be undertaken in
compliance with Regulation S (“Regulation S”) under the United States Securities
Act of 1933, as amended (the “Act”), and also in compliance with the
requirements of Regulation D under the Act.  To that end, FCF does hereby
represent, warrant, covenant and agree, in connection with the Offering, as
follows:

1.             Neither FCF nor any of its affiliates, nor any person acting on
its behalf, have engaged or will engage in any “directed selling efforts” (as
such term is defined in Regulation S) in the United States with respect to the
offering of the Notes, and they have complied and will comply with the offering
restriction requirements of Regulation S in connection with the Offering.

2.             FCF acknowledges that neither the Notes nor the shares of Common
Stock issuable upon conversion thereof have been, and the Notes will not be, and
the shares of Common Stock issuable upon conversion thereof may not be,
registered under the Act, and that, prior to the expiration of one year after
the closing of the Offering (the “Distribution Compliance Period”), neither the
Notes nor the shares of Common Stock issued upon conversion thereof may


--------------------------------------------------------------------------------




be offered or sold within the United States, or for the account or benefit of,
any U.S. Person (as defined in Regulation S), except in accordance with the
provisions of Rule 903 or 904 of Regulation S under the Act, or pursuant to an
exemption from the registration requirements of the Act, or, in the case of any
shares of Common Stock issued upon conversion of the Notes, unless registered
pursuant to the Act.

3.             At or prior to the confirmation of sale of any of the Notes, FCF
will have sent to each distributor, dealer or other person receiving any sort of
selling concession, fee or other remuneration in connection with the purchase or
placement of any of the Notes, and to each purchaser of the Notes in the
Offering, a confirmation or notice to substantially the effect as that which is
set forth as the legend on the cover page of the form of Note.

4.             FCF will not engage in hedging transactions with respect to
offers and sales of the Notes or with respect to any shares of Common Stock of
Osiris, during the Distribution Compliance Period, and any and all offering
materials and documents used by FCF in connection with the Offering shall
disclose, in a legend or legends prominently placed, that neither the Notes nor
the shares of Common Stock issued or issuable upon conversion thereof are
registered under the Act, and that neither the Notes nor such shares of Common
Stock can be sold in the United States or to any U.S. Person other than a
distributor during the Distribution Compliance Period, unless they are
registered or unless an exemption from registration is available in respect of
such sale.

5.             To the best of the knowledge of FCF, any and all Notes placed by
or on behalf of FCF in connection with or in furtherance of the Offering, will
be placed to individuals or entities resident of, and if an entity, organized
under the laws of, a jurisdiction other than the United States, and which or
whom are in each case “accredited investors” as defined in Rule 501(a) of the
Act, or “qualified institutional buyers” within the meaning of Rule 144A of the
Act.

6.             FCF will undertake and consummate the Offering of the Notes,
including the issuance of any shares of Common Stock upon the conversion
thereof, in compliance with the applicable securities and other laws, rules and
regulations of the jurisdiction in which such offers and sales occur, including
without limitation, those of the country of Switzerland.

And Osiris does hereby represent, warrant, covenant and agree, in connection
with the Offering, as follows:

7.             Assuming the accuracy of FCF’s statement as included in paragraph
1 above, neither Osiris nor any of its affiliates, nor any person acting on its
behalf, has engaged or will engage in any “directed selling efforts” (as such
term is defined in Regulation S) with respect to the Offering of the Notes, and
Osiris has complied and will comply with the offering restrictions requirements
of Regulation S in connection with the Offering.

8.             Osiris will not consent to or otherwise permit or allow, and will
refuse, any transfer of any of the Notes, or of any shares of Common Stock as
may be issued from time to time upon conversion thereof, in either case, not
made in compliance with Regulation S, pursuant to registration under the Act, or
pursuant to an available exemption from such registration.

2


--------------------------------------------------------------------------------




Each of the parties to this letter acknowledges that the other will be relying
upon the truth and accuracy of the other’s representations, warranties,
agreements and acknowledgements as set forth herein, in order to determine the
applicability of exemptions from the registration provisions of the Act with
respect to the issuance and sale of the Notes in the Offering, and in connection
with the issuance of the shares of Common Stock of Osiris issued upon the
conversion of the Notes, and each does hereby agree to indemnify and to hold the
other harmless from and against any and all claims, demands or liabilities as
may result or arise from any breach therof.

Please acknowledge your agreement with the foregoing by executing a copy of this
letter in the space provided below, whereupon this letter agreement will become
a binding agreement between FCF and Osiris.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRIEDLI CORPORATE FINANCE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Peter Friedli

 

 

 

 

 

 

Name:

 

Peter Friedli

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED THIS 30th DAY OF OCTOBER, 2006.

 

 

 

 

 

 

 

 

 

 

 

 

 

OSIRIS THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Cary J. Claiborne

 

 

 

 

 

 

Name:

 

Cary J. Claiborne

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------